Exhibit 10.4

 

[x0x0.gif]
 





 

 

February 15, 2010

 

 

Meetesh V. Patel, Esq.

CEO

New Energy Technologies, Inc.

3905 National Drive

Suite 110

Burtonsville, MD  20866

 

 

Dear Meetesh,

 

I have thoroughly enjoyed working with you and the team at New Energy
Technologies. Additionally, I wish you the best fortunes with your future
endeavors.

 



The determination to cease employment was reached with due respect for both the
Company and me. The cessation of employment is being completed amicably, and not
the result of misconduct, fault, or negligence by either me or the Company.
 Quite simply, it is the appropriate business decision.

 



Please accept my resignation effective today.  Through a series of discussions,
the Company and I have mutually decided that discontinuing my employment at New
Energy Technologies is the most appropriate course of action.  We have agreed
upon terms of severance, and will continue with professionalism and good will to
wind-down the relationship professionally.

 

Sincerely,

 /s/ James B. Wilkinson



James B. Wilkinson

 

 



 



 



 



--------------------------------------------------------------------------------

